Mazzarelli, J.
(dissenting). During the third round of jury selection, Juror No. 7, a doctor at Bellevue Hospital who had considerable contact with prisoners and police officers in the course of his work, expressed uncertainty as to whether he could be fair in a criminal case because he had “a lot of trust and respect for police officers.” When the court inquired as to whether he could evaluate police testimony fairly, he responded “I don’t know, but I would guess so, but I am not positive.” The *138juror subsequently volunteered that he would tend to favor police testimony over that of a civilian witness. Additionally, when the court raised the issue of possible sequestration, the juror asserted that his absence from his work assignment at the hospital might interfere with his ability to concentrate on the trial.
Defense counsel challenged this juror for cause on two grounds. He pointed to the juror’s comments about favoring police testimony, and “equally if not more important” argued that the juror would not be able to deliberate because of his preoccupation with his medical duties. The prosecutor opposed the challenge, focusing solely on the latter ground. The prosecutor argued that the juror admitted that a replacement would fulfill his medical duties, and that he could satisfy that rotation at a later date. The court interjected that it perceived no stress or urgency in the doctor’s desire to complete this particular tour of duty. Defense counsel’s only response was: “He said he would be distracted.” The court denied the challenge for cause and the defense exercised a peremptory challenge as to this juror.
The challenge for cause was properly denied. Although defense counsel initially raised the question of bias, the record demonstrates that this objection was abandoned in favor of what counsel perceived to be the stronger basis for disqualification. After the prosecutor and the court directed their remarks exclusively to the issue of the juror’s preoccupation with his work duties, defense counsel himself tailored his arguments to that issue. He never raised the issue of bias again, even after the court announced it was denying the challenge for cause. This perfunctory objection was insufficient to alert the court that the defense was pursuing the bias argument as a ground for disqualification (see, People v Anderson, 242 AD2d 489, lv denied 91 NY2d 888).
Additionally, as the determination of whether a juror should be disqualified is “committed largely to [the] judgment of the Trial Judge with his peculiar opportunities to make a fair evaluation” (People v Williams, 63 NY2d 882, 885), I agree with the Trial Judge’s determination in this case that the juror’s concerns regarding his employment were not so substantial as to “preclude him from rendering an impartial verdict” (GPL 270.20 [1] [b]).